Name: Commission Implementing Regulation (EU) NoÃ 542/2011 of 1Ã June 2011 amending Implementing Regulation (EU) NoÃ 540/2011 implementing Regulation (EC) NoÃ 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances to take into account Directive 2011/58/EU amending Council Directive 91/414/EEC to renew the inclusion of carbendazim as active substance Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  marketing
 Date Published: nan

 11.6.2011 EN Official Journal of the European Union L 153/189 COMMISSION IMPLEMENTING REGULATION (EU) No 542/2011 of 1 June 2011 amending Implementing Regulation (EU) No 540/2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances to take into account Directive 2011/58/EU amending Council Directive 91/414/EEC to renew the inclusion of carbendazim as active substance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 78(3) thereof, After consulting the Standing Committee on the Food Chain and Animal Health, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) contains the list of active substances included in Annex I to Council Directive 91/414/EEC (3). (2) Annex I to Directive 91/414/EEC has been amended by Commission Directive 2011/58/EU (4). (3) Regulation (EU) No 540/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 14 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) See page 1 of this Official Journal. (3) OJ L 230, 19.8.1991, p. 1. (4) OJ L 122, 11.5.2011, p. 71. ANNEX In Part A of the Annex to Implementing Regulation (EU) No 540/2011, row 144 is replaced by the following: Number Common Name, identification numbers IUPAC Name Purity (1) Date of approval Expiration of approval Specific provisions 144 Carbendazim CAS No 10605-21-7 CIPAC No 263 Methyl benzimidazol-2-ylcarbamate  ¥ 980 g/kg Relevant impurities 2-amino-3-hydroxyphenazine (AHP): not more than 0,0005 g/kg 2,3-diaminophenazine (DAP): not more than 0,003 g/kg 1 June 2011 30 November 2014 PART A Only uses as fungicide on the following crops may be authorised:  cereals  rape seed  sugar and fodder beet  maize at rates not exceeding  0,25 kg active substance per hectare per application for cereals and rape seed;  0,075 kg active substance per hectare per application for sugar and fodder beet  0,1 kg active substance per hectare per application for maize. The following uses must not be authorised:  air application;  knapsack and handheld applications neither by amateur nor by professional users;  home gardening. Member States shall ensure that all appropriate risk mitigation measures are applied. Particular attention must be paid to the protection of:  aquatic organisms. Appropriate drift mitigation measures must be applied to minimise the exposure of surface water bodies. This should include keeping a distance between treated areas and surface water bodies alone or in combination with the use of drift-reducing techniques or devices;  earthworms and other soil macro-organisms. Conditions of authorisation shall include risk mitigation measures, such as the selection of the most appropriate combination of numbers and timing of application, and, if necessary, the degree of concentration of the active substance;  birds (long term risk). Depending on the results of the risk assessment for specific uses, targeted mitigation measures to minimise the exposure may become necessary;  operators, who must wear suitable protective clothing, in particular gloves, coveralls, rubber boots and face protection or safety glasses during mixing, loading, application and cleaning of the equipment, unless the exposure to the substance is adequately precluded by the design and construction of the equipment itself or by the mounting of specific protective components on such equipment. PART B For the implementation of the uniform principles as referred to in Article 29(6) of Regulation (EC) No 1107/2009, the conclusions of the review report on carbendazim, and in particular Appendices I and II thereof, shall be taken into account. The Member States concerned shall request that the applicant provides the following to the Commission:  by 1 December 2011 at the latest, information as regards the toxicological and ecotoxicological relevance of the impurity AEF037197;  by 1 June 2012 at the latest, the examination of the studies included in the list in the draft re-assessment report of 16 July 2009 (Volume 1, Level 4 Further information , pp. 155  157);  by 1 June 2013 at the latest, information on the fate and behaviour (route of aerobic degradation in soil) and the long term risk to birds. (1) Further details on identity and specification of active substance are provided in the review report.